Case 3:19-cv-09452-MAS-TJB Document 18 Filed 06/23/20 Page 1 of 1 PageID: 122


                                                                                 ROSHAN D. SHAH | Managing Partner
                                                                                 rshah@andersonshahlaw.com
                                                                                 P: 732-398-6544 | F: 732-576-0027




June 23, 2020

VIA CM/ECF ONLY
Hon. Michael A. Shipp, U.S.D.J.
Clarkson S. Fisher Building
      & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

       Re:       Conroy v. Lacey Twp. Sch. Dist., et al.
                 Civil Action No. 19-9452 (MAS-TJB)

Dear Judge Shipp:

This Firm represents Defendants Lacey Township Board of Education, Craig Wiley, Mark
Angelo, and Craig Cicardo (the “Lacey BOE Defendants”) in the above-referenced matter.
We are pleased to report that this matter has settled pending approval of the Lacey
Township Board of Education. Accordingly, we respectfully request the entry of a 60-day
order administratively terminating the matter subject to the parties consummating
settlement and filing a stipulation of dismissal with prejudice.

If Your Honor has any questions or concerns, please contact me. Thank you.


Respectfully submitted,

/s/Roshan D. Shah

ROSHAN D. SHAH, ESQ.
For the Firm


c: All Counsel of Record




   1040 Broad Street, Suite 304, Shrewsbury, NJ 07702 | P: (732) 398-6545 | F: (732) 576-0027 | andersonshahlaw.com
